DETAILED ACTION
	This action is responsive to applicant’s communication filed 11/19/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Arguments
	Due to the amendment to the title, the objection made to the title in the prior office action has been withdrawn.

	Applicant’s arguments regarding the prior art have been fully considered but are respectfully moot in view of the new grounds for rejection necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan (US 2007/0094372 A1) in view of Fernandez (US 2013/0117728 A1).

Regarding Claim 1, Hariharan teaches computing system comprising: a memory; one or more input/output devices; and one or more processors coupled to the memory and the one or more input/output devices; wherein the one or more processors are configured to: (Figure 1 memory 206, processor 205, and I/O interface 210 and keyboard 202.)
…identify, based on the workflow, a leqacy user interface executinq on a leqacy computer system and a type of the leqacy user interface (“In response to receipt of the request for access to the legacy application 102 by network server 110 from remote compute 120, network server 110 in step 310 launches an instance of integration object 114 resident thereon. In step 315 network server 110, and, in particular, server application 112 executing on network server 110, identifies, from the identifier in the request, the particular legacy application 102 remote computer 120 wishes to access” Paragraph 0043. See Paragraphs 0037 and 0040, the integration object is a program containing a macro manager and a message constructor and is the method by which the network application communicates with the legacy application. The legacy application is therefore identified based on the launching of the integration object, which was loaded responsive to a request from the remote computer.)
the leqacy user interface beinq a text-based interface (“In a "console-based" legacy application, user interaction is possible by file inputs and outputs. This kind of legacy application includes, for example, UNIX and DOS based-applications. The input and output of console-based legacy applications are text based.” Paragraph 0035)
establish, based on the workflow and the type of the leqacy user interface, a connection to the legacy user interface and the legacy computer system (“server module 108 of application server 100 launches an instance of legacy application 102 in response to receiving the request from network server 110, which includes the identifier sending the process ID of the instance of legacy application 102 to network server 110” Paragraph 0044. By launching an instance of the legacy application and sending the process ID, a connection is established between the network server and application server hosting the legacy application.)
after establishing the connection, receive a text-based message from the legacy user interface and the legacy computer system; (“a first screen of the legacy application may have some data populated on legacy application 102 at runtime, in which case legacy application 102 passes the data to network server 110” Paragraph 0044. In addition to the process ID, data [a message] is also received from the legacy application. Since Paragraph 0035 indicates that legacy applications are text-based, the data would be a text-based message.)
in response to receiving the text-based message, determine a subprocess for responding to the text-based message based on the workflow; and perform one or more actions of the determined subprocess, (“in step 325, macro manager application 116 on network server 110 retrieves HTML code for a first form from its storage device, fills in the legacy application 102 data for the form, and sends this code with the filled in data to the browser executing on remote computer 120 for the browser to render as a form… in response to receiving the form data, a macro manager 116 of the integration object 114 on network server 110 identifies a macro corresponding to the form. Macro manager 116 provides services to integration object 114 for extracting the user-entered 
wherein the one or more actions comprise sending, to the legacy user interface and the legacy computer system, a text-based response to the legacy user interface and the legacy computer system (“The extracted values, process ID, and dialog ID are then passed to message constructor 118, which constructs a message containing the values for sending to launched integration object 114. FIG. 6 illustrates the component parts of message 400. Message 400 produced by message constructor 118 contains the previously mentioned process ID 410, to identify the instance of the legacy application, dialog ID 420, to identify the screen of the legacy application 102 to which values are to be inserted, user-entered values 430, and control ID 440 of any control button that the user selected when filling out the form. The constructed message is sent to application server 100. Thus, message 400 received by application server 100 from network server 110 is intended for an instance of the legacy application, as indicated by the message's process ID 410” Paragraphs 0049-51. See Figure 3 step 345. A text-based message is constructed and sent to the legacy application. The message is also converted to a format understood by the operating system of the legacy application.)
While Hariharan teaches macros for executing processes of the legacy application, Hariharan does not explicitly teach load a workflow described according to a workflow structure, the workflow structure describing subprocesses of the workflow, routings between the subprocesses, and actions that make up the subprocesses.
However, Fernandez, which is also directed to interfacing with legacy user interfaces, teaches load a workflow described according to a workflow structure, (“the SDE 202 is arranged to provide a flow specification program 203 and a code generation program 204. The flow specification program 203 is arranged to enable a user to specify a selected processing flow in the legacy application 107… the flow specification program 203 outputs a flow definition 205, which is input to the code generation program 204. The code generation program 204 is arranged to produce the code for the interface program 109” Paragraph 0053. An interfacing application between a modern internet browsing application and a legacy application is generated based on a workflow that is loaded along with a software development environment.)
the workflow structure describing subprocesses of the workflow, routings between the subprocesses, and actions that make up the subprocesses; (See Figure 4 and Paragraphs 0055-56, 0058, 0068-69: A workflow definition 205 is defined comprising a plurality of screens [subprocesses] of the legacy application and the transition methods [routings between the subprocesses] between these screens, including any actions such as inputs and outputs.)
Fernandez also teaches establish, based on the workflow and the type of the leqacy user interface, a connection to the legacy user interface and the legacy computer system (“At step 602 the interfacing routine corresponding to the selected processing logic flow request by the web server application 106 is identified and processing moves to step 603. At step 603 communication with the legacy application 107 is initiated via the identified interfacing routine” Paragraph 0065. See Figure 6 steps 602-603. A particular interfacing routine (workflow) is identified and then a connection with the legacy user interface is established. See Paragraph 0072, which describes the standards used in establishing the communication with the legacy systems.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the text-based communication between a modern application and a legacy application taught by Hariharan by incorporating the method taught by Fernandez of loading a workflow that describes the sub-processes for interacting with a legacy application. Since both references are directed to interaction with legacy user interfaces, the combination would yield predictable results. The workflow and code generation process of Fernandez would work in conjunction or in substitution with the integration object taught by Hariharan. Furthermore, Fernandez (Paragraphs 0025, 53, and 55) teaches that the flow can be graphically selected by a user, which would improve the ease of its customization. As further suggested by Fernandez (Paragraph 0004), since legacy systems sit at the core of a business computing system, it would be advantageous for a user to interact with the legacy system without risk of changing the system.  

Regarding Claim 2, Hariharan in view of Fernandez further teaches wherein the one or more processors are configured to repeat the receiving, determining, and performing for additional text-based messages from the legacy user interface (Hariharan, See Figure 3 steps 350-365 and Paragraphs 0054-56: the process described in claim 1 is repeated with each new screen of the legacy application.)

Regarding Claim 3, Hariharan in view of Fernandez further teaches wherein to perform the one or more actions, the one or more processors are configured to: present information from the text-based message to an operator; solicit input from the operator; and send the text-based response to the legacy user interface based on the input (Hariharan, “As first form 500 displayed on the display device 214 of remote computer 120 in the illustrated instance requires input, the user operating remote computer 120 responsively fills values into form 500 displayed by a browser application on display device 214 of remote computer 120, as would be the case were the user to directly access legacy application 102 on application server 100… remote computer 120 browser submits data from form 500 via HTTP over network 150 to network server 110. Conventionally, the browser packages the form data as a string, which includes the values input by the user and the input tags associated with the values.” Paragraphs 0048-49. See Figure 3 steps 330 and 335: If the message requires input from the user, a corresponding form is presented to the user. The entered data is extracted and a message is constructed using the entered data to send back to the legacy application.)

Regarding Claim 4, Hariharan in view of Fernandez further teaches wherein to perform the one or more actions, the one or more processors are further configured to validate the input received from the operator before sending the text-based response (Hariharan, “Message 400 produced by message constructor 118 contains the previously mentioned process ID 410, to identify the instance of the legacy application… identify the screen of the legacy application 102 to which values are to be inserted, format of message 400 is also validated by mapper application 106” Paragraphs 0049-50. The format of the message, including the user entered data, is validated before being provided to the legacy application.)

Regarding Claim 6, Hariharan in view of Fernandez further teaches wherein the one or more processors are further configured to ignore a second text-based message received from the legacy user interface and the legacy computer system (Hariharan, “One type of form has only output fields with no input fields, such as the case where the form includes only information for the user. The user information may, for example, be "Transaction complete" or "Thank you".” Paragraph 0047. Since a form that only has output fields would not require any input, it would have been obvious for such messages to be ignored and not receive a response from the remote computer.)

Regarding Claim 13, Hariharan teaches a method comprising: 
…identifying, by the one or more processors based on the workflow, a legacy user interface executinq on a leqacy computer system and a type of the leqacy user interface, (“In response to receipt of the request for access to the legacy application 102 by network server 110 from remote compute 120, network server 110 in step 310 launches an instance of integration object 114 resident thereon. In step 315 network server 110, and, in particular, server application 112 executing on network server 110, identifies, from the identifier in the request, the particular legacy application 102 remote computer 120 wishes to access” Paragraph 0043. See Paragraphs 0037 and 0040, the integration object is a program containing a macro manager and a message constructor 
the leqacy user interface beinq a text-based interface; (“In a "console-based" legacy application, user interaction is possible by file inputs and outputs. This kind of legacy application includes, for example, UNIX and DOS based-applications. The input and output of console-based legacy applications are text based.” Paragraph 0035)
establishinq, by the one or more processors and based on the workflow and the type of the legacy user interface, a connection between the execution system and the legacy user interface and the legacy computer system, the legacy user interface executing on the legacy computer system (“server module 108 of application server 100 launches an instance of legacy application 102 in response to receiving the request from network server 110, which includes the identifier for legacy application 102. This launching of an instance of legacy application 102 causes the operating system of application server 100 to generate a unique process identifier (ID). Server module 108 responds to the request from network server 110 by sending the process ID of the instance of legacy application 102 to network server 110” Paragraph 0044. By launching an instance of the legacy application and sending the process ID, a connection is established between the network server and application server hosting the legacy application.)
after establishing the connection, receiving, by the one or more processors, a text- based message from the legacy user interface and the legacy computer system; passes the data to network server 110” Paragraph 0044. In addition to the process ID, data [a message] is also received from the legacy application. Since Paragraph 0035 indicates that legacy applications are text-based, the data would be a text-based message.)
in response to receiving the text-based message, determining, by the one or more processors, a subprocess for responding to the text-based message based on the workflow; and performing, by the one or more processors using the execution system, one or more actions of the determined subprocess, (“in step 325, macro manager application 116 on network server 110 retrieves HTML code for a first form from its storage device, fills in the legacy application 102 data for the form, and sends this code with the filled in data to the browser executing on remote computer 120 for the browser to render as a form… in response to receiving the form data, a macro manager 116 of the integration object 114 on network server 110 identifies a macro corresponding to the form. Macro manager 116 provides services to integration object 114 for extracting the user-entered values, the input field tags for the respective values, and the dialog ID from the received form data” Paragraphs 0045, 0048. Code for a form corresponding to the message received from the legacy application is retrieved. A subprocess for presenting the form to a user, accepting input from the user, and extracting the user input as a message to send back to the legacy application is then executed. See Figure 3 steps 325 to 345.)
wherein the one or more actions comprise sending, to the legacy user interface and the legacy computer system, a text-based response to the text-based message to the legacy user interface and the legacy computer system (“The extracted values, process ID, and dialog ID are then passed to message constructor 118, which constructs a message containing the values for sending to launched integration object 114. FIG. 6 illustrates the component parts of message 400. Message 400 produced by message constructor 118 contains the previously mentioned process ID 410, to identify the instance of the legacy application, dialog ID 420, to identify the screen of the legacy application 102 to which values are to be inserted, user-entered values 430, and control ID 440 of any control button that the user selected when filling out the form. The constructed message is sent to application server 100. Thus, message 400 received by application server 100 from network server 110 is intended for an instance of the legacy application, as indicated by the message's process ID 410” Paragraphs 0049-51. See Figure 3 step 345. A text-based message is constructed and sent to the legacy application. The message is also converted to a format understood by the operating system of the legacy application.)
While Hariharan teaches macros for executing processes of the legacy application, Hariharan does not explicitly teach loading, by one or more processors of an execution system, a workflow described according to a workflow structure, the workflow structure describing subprocesses of the workflow, routings between the subprocesses, and actions that make up the subprocesses.
However, Fernandez, which is also directed to interfacing with legacy user interfaces, teaches loading, by one or more processors of an execution system, a workflow described according to a workflow structure, (“the SDE 202 is arranged to provide a flow specification program 203 and a code generation program 204. The flow 
the workflow structure describing subprocesses of the workflow, routings between the subprocesses, and actions that make up the subprocesses. (See Figure 4 and Paragraphs 0055-56, 0058, 0068-69: A workflow definition 205 is defined comprising a plurality of screens [subprocesses] of the legacy application and the transition methods [routings between the subprocesses] between these screens, including any actions such as inputs and outputs.)
Fernandez also teaches establishinq, by the one or more processors and based on the workflow and the type of the legacy user interface, a connection between the execution system and the legacy user interface and the legacy computer system, the legacy user interface executing on the legacy computer system (“At step 602 the interfacing routine corresponding to the selected processing logic flow request by the web server application 106 is identified and processing moves to step 603. At step 603 communication with the legacy application 107 is initiated via the identified interfacing routine” Paragraph 0065. See Figure 6 steps 602-603. A particular interfacing routine (workflow) is identified and then a connection with the legacy user interface is 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the text-based communication between a modern application and a legacy application taught by Hariharan by incorporating the method taught by Fernandez of loading a workflow that describes the sub-processes for interacting with a legacy application. Since both references are directed to interaction with legacy user interfaces, the combination would yield predictable results. The workflow and code generation process of Fernandez would work in conjunction or in substitution with the integration object taught by Hariharan. Furthermore, Fernandez (Paragraphs 0025, 53, and 55) teaches that the flow can be graphically selected by a user, which would improve the ease of its customization. As further suggested by Fernandez (Paragraph 0004), since legacy systems sit at the core of a business computing system, it would be advantageous for a user to interact with the legacy system without risk of changing the system.  

Regarding Claim 14, Hariharan in view of Fernandez further teaches further comprising repeating the receiving, determining, and performing for additional text-based messages from the legacy user interface (Hariharan, See Figure 3 steps 350-365 and Paragraphs 0054-56: the process described in claim 1 is repeated with each new screen of the legacy application.)

Hariharan in view of Fernandez further teaches wherein performing the one or more actions comprises: presenting information from the text-based message to an operator; soliciting input from the operator; and sending the text-based response to the legacy user interface based on the input (Hariharan, “As first form 500 displayed on the display device 214 of remote computer 120 in the illustrated instance requires input, the user operating remote computer 120 responsively fills values into form 500 displayed by a browser application on display device 214 of remote computer 120, as would be the case were the user to directly access legacy application 102 on application server 100… remote computer 120 browser submits data from form 500 via HTTP over network 150 to network server 110. Conventionally, the browser packages the form data as a string, which includes the values input by the user and the input tags associated with the values.” Paragraphs 0048-49. See Figure 3 steps 330 and 335: If the message requires input from the user, a corresponding form is presented to the user. The entered data is extracted and a message is constructed using the entered data to send back to the legacy application.)

Regarding Claim 16, Hariharan in view of Fernandez further teaches wherein performing the one or more actions comprises one or more of: 
validating a user response before sending the text-based response to the legacy user interface; (Hariharan, “Message 400 produced by message constructor 118 contains the previously mentioned process ID 410, to identify the instance of the legacy application… identify the screen of the legacy application 102 to which values are to be inserted, user-entered values 430… The format of message 400 is also validated by 
sending a default response to the text-based message to the legacy user interface;
storing information extracted from the text-based message or the text-based response in a working document; 
retrieving information stored in the working document; 
connecting to a second legacy user interface; 
receiving information from the second legacy user interface; 
or sending information to the second legacy user interface.

Regarding Claim 18, Hariharan teaches a non-transitory machine-readable medium comprising a plurality of machine-readable instructions which when executed by one or more processors associated with a computing device cause the processors to perform a method comprising: (Figure 1 memory 206, processor 205, and I/O interface 210 and keyboard 202. See Paragraph 0040.)
…identifyinq, based on the workflow, a leqacy user interface executinq on a leqacy computer system and a type of the leqacy user interface, (“In response to receipt of the request for access to the legacy application 102 by network server 110 from remote compute 120, network server 110 in step 310 launches an instance of integration object 114 resident thereon. In step 315 network server 110, and, in particular, server application 112 executing on network server 110, identifies, from the identifier in the request, the particular legacy application 102 remote computer 120 wishes to access” Paragraph 0043. See Paragraphs 0037 and 0040, the integration object is a program containing a macro manager and a message constructor and is the method by which the network application communicates with the legacy application. The legacy application is therefore identified based on the launching of the integration object, which was loaded responsive to a request from the remote computer.)
the leqacy user interface beinq a text-based interface; (“In a "console-based" legacy application, user interaction is possible by file inputs and outputs. This kind of legacy application includes, for example, UNIX and DOS based-applications. The input and output of console-based legacy applications are text based.” Paragraph 0035)
establishing, based on the workflow and the type of the type of the legacy user interface, a connection between the computing device and the legacy user interface and the legacy computer system, the legacy user interface executing on the legacy computer system; (“server module 108 of application server 100 launches an instance of legacy application 102 in response to receiving the request from network server 110, which includes the identifier for legacy application 102. This launching of an instance of legacy application 102 causes the operating system of application server 100 to generate a unique process identifier (ID). Server module 108 responds to the request from network server 110 by sending the process ID of the instance of legacy application 102 to network server 110” Paragraph 0044. By launching an instance of the legacy application and sending the process ID, a connection is established between the network server and application server hosting the legacy application.)
after establishing the connection, receiving a text-based message from the legacy user interface and the legacy computer system; (“a first screen of the legacy passes the data to network server 110” Paragraph 0044. In addition to the process ID, data [a message] is also received from the legacy application. Since Paragraph 0035 indicates that legacy applications are text-based, the data would be a text-based message.)
in response to receivinq the text-based message, determining a subprocess for responding to the text-based message based on the workflow; and performing one or more actions of the determined subprocess, (“in step 325, macro manager application 116 on network server 110 retrieves HTML code for a first form from its storage device, fills in the legacy application 102 data for the form, and sends this code with the filled in data to the browser executing on remote computer 120 for the browser to render as a form… in response to receiving the form data, a macro manager 116 of the integration object 114 on network server 110 identifies a macro corresponding to the form. Macro manager 116 provides services to integration object 114 for extracting the user-entered values, the input field tags for the respective values, and the dialog ID from the received form data” Paragraphs 0045, 0048. Code for a form corresponding to the message received from the legacy application is retrieved. A subprocess for presenting the form to a user, accepting input from the user, and extracting the user input as a message to send back to the legacy application is then executed. See Figure 3 steps 325 to 345.)
 wherein the one or more actions comprise sending, to the legacy user interface and the legacy computer system, a text-based response to the text-based message to the legacy user interface and the legacy computer system (“The extracted values, process ID, and dialog ID are then passed to message constructor 118, which 
While Hariharan teaches macros for executing processes of the legacy application, Hariharan does not explicitly teach loading a workflow described according to a workflow structure, the workflow structure describing subprocesses of the workflow, routings between the subprocesses, and actions that make up the subprocesses.
However, Fernandez, which is also directed to interfacing with legacy user interfaces, teaches loading a workflow described according to a workflow structure, (“the SDE 202 is arranged to provide a flow specification program 203 and a code generation program 204. The flow specification program 203 is arranged to enable a user to specify a selected processing flow in the legacy application 107… the flow specification program 203 outputs a flow definition 205, which is input to the code generation program 204. The code generation program 204 is arranged to produce the 
the workflow structure describing subprocesses of the workflow, routings between the subprocesses, and actions that make up the subprocesses (See Figure 4 and Paragraphs 0055-56, 0058, 0068-69: A workflow definition 205 is defined comprising a plurality of screens [subprocesses] of the legacy application and the transition methods [routings between the subprocesses] between these screens, including any actions such as inputs and outputs.)
Fernandez also teaches establishing, based on the workflow and the type of the type of the legacy user interface, a connection between the computing device and the legacy user interface and the legacy computer system, the legacy user interface executing on the legacy computer system (“At step 602 the interfacing routine corresponding to the selected processing logic flow request by the web server application 106 is identified and processing moves to step 603. At step 603 communication with the legacy application 107 is initiated via the identified interfacing routine” Paragraph 0065. See Figure 6 steps 602-603. A particular interfacing routine (workflow) is identified and then a connection with the legacy user interface is established. See Paragraph 0072, which describes the standards used in establishing the communication with the legacy systems.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the text-based communication between a modern application and a legacy application taught by Hariharan by incorporating the method Fernandez of loading a workflow that describes the sub-processes for interacting with a legacy application. Since both references are directed to interaction with legacy user interfaces, the combination would yield predictable results. The workflow and code generation process of Fernandez would work in conjunction or in substitution with the integration object taught by Hariharan. Furthermore, Fernandez (Paragraphs 0025, 53, and 55) teaches that the flow can be graphically selected by a user, which would improve the ease of its customization. As further suggested by Fernandez (Paragraph 0004), since legacy systems sit at the core of a business computing system, it would be advantageous for a user to interact with the legacy system without risk of changing the system.  

Regarding Claim 19, Hariharan in view of Fernandez further teaches wherein the method further comprises repeating the receiving, determining, and performing for additional text-based messages from the legacy user interface (Hariharan, See Figure 3 steps 350-365 and Paragraphs 0054-56: the process described in claim 1 is repeated with each new screen of the legacy application.)

Regarding Claim 20, Hariharan in view of Fernandez further teaches wherein performing the one or more actions comprises: presenting information from the text-based message to an operator; soliciting input from the operator; and sending the text-based response to the legacy user interface based on the input (Hariharan, “As first form 500 displayed on the display device 214 of remote computer 120 in the illustrated instance requires input, the user operating remote computer 120 responsively fills 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hariharan (US 2007/0094372 A1) in view of Fernandez (US 2013/0117728 A1) and further in view of Arning (US 2017/0289292 A1).

Regarding Claim 5, Hariharan in view of Fernandez teaches all the limitations of claim 1, on which claim 5 depends.
Hariharan in view of Fernandez does not teach wherein to perform the one or more actions, the one or more processors are configured to send a default response to the text-based message to the legacy user interface. 
However, Arning, which is directed to communication with a backend legacy application using a proxy computer, teaches wherein to perform the one or more actions, the one or more processors are configured to send a default response to the text-based message to the legacy user interface (“each of the plurality of identified one or more parameter values provided by the user or by the original GUI per default for submission to the backend application” Paragraph 0041-0043. Also see Paragraph 0101, which describes automatically assigning a parameter value to an “invariable” parameter that always has a certain assigned value (default). The parameters, both variable and invariable, are part of a request made by the original, legacy application.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the use of stored workflows to present and communicate with a text-based legacy application taught by Hariharan in view of Fernandez by incorporating the invariable parameters taught by Arning for sending a default response to the legacy application. While Arning is not directed to text-based legacy applications, incorporation of text-based default parameter values would yield predictable results. Furthermore, as suggested by Arning (Paragraph 0101), sending a default response, such as invariable parameter values, would improve the user experience by reducing the number of inputs presented to the user and saving the user’s time. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan (US 2007/0094372 A1) in view of Fernandez (US 2013/0117728 A1) and further in view of Inukonda (US 2015/0193123 A1).

Regarding Claim 7, Hariharan in view of Fernandez teaches all the limitations of claim 1, on which claim 7 depends.
Hariharan in view of Fernandez does not explicitly teach wherein to perform the one or more actions, the one or more processors are configured to store information extracted from the text-based message or the text-based response in a working document.
However, Inukonda, which is directed to populating a modern, web-based graphical user interface with information retrieved from a text-based user interface, teaches wherein to perform the one or more actions, the one or more processors are configured to store information extracted from the text-based message or the text-based response in a working document (“In step 705, customer information is identified in a first user interface. The first user interface may be, for example, text-based user interface 210… In step 720, the third user interface is populated using the approved customer information 211. The third user interface may be, for example, graphical user interface 230.” Paragraphs 0061-68. See Figure 3B, which shows an example text-based message that would be scraped (Paragraph 0063) from the legacy user interface. After being validated in an intermediate user interface (Figure 4D), the information is stored in a working document on a browser GUI (Figure 6).)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the use of stored workflows to present and communicate with a text-based legacy application taught by Hariharan in view of Fernandez by storing the received text-based messages in a working document as taught by Inukonda. Since Inukonda is also directed to interfacing with text-based user interfaces, the combination would yield predictable results. Furthermore, as suggested by Inukonda (Paragraphs 0003-0004), such an implementation would improve the user 

Regarding Claim 8, Hariharan in view of Fernandez teaches all the limitations of claim 1, on which claim 8 depends.
Hariharan in view of Fernandez does not explicitly teach wherein to perform the one or more actions, the one or more processors are configured to retrieve information stored in a working document.
However, Inukonda, which is directed to populating a modern, web-based graphical user interface with information retrieved from a text-based user interface, teaches wherein to perform the one or more actions, the one or more processors are configured to retrieve information stored in a working document (“customer information 211 may be extracted from text-based user interface 210 using screen scraping techniques which capture information available on a user interface. In other embodiments, customer information 211 may be extracted using OCR techniques based on image captures of text-based user interface 210. In still other embodiments, customer information 211 may be extracted using application APIs, system APIs, or other related functions” Paragraph 0063. Information in a working document is retrieved. See Figure 3B and Paragraph 0047, which describe an example of a working document in a legacy application. 
Alternatively, see Paragraph 0069: “second mapping 201 may specify fields 232 of form 231 by a tag name or other ID used to identify a particular field. In some embodiments, a markup language document associated with graphical user interface 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the use of stored workflows to present and communicate with a text-based legacy application taught by Hariharan in view of Fernandez by retrieving information stored in working documents on legacy and modern user interfaces as taught by Inukonda. Since Inukonda is also directed to interfacing with text-based user interfaces, the combination would yield predictable results. Furthermore, as suggested by Inukonda (Paragraphs 0003-0004), such an implementation would improve the user experience by preventing the need for a user to manually copy information stored in legacy systems, which would be especially useful in fields such as credit reporting.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan (US 2007/0094372 A1) in view of Fernandez (US 2013/0117728 A1) and further in view of Kidron (US 2016/0217058 A1).

Hariharan in view of Fernandez teaches all the limitations of claim 1, on which claim 9 depends.
Hariharan in view of Fernandez does not teach wherein to perform the one or more actions, the one or more processors are configured to: connect to a second legacy user interface; and receive or send information to the second legacy user interface.
However, Kidron, which is directed to producing automated scripts for interacting with legacy user interfaces, teaches wherein to perform the one or more actions, the one or more processors are configured to: connect to a second legacy user interface; and receive or send information to the second legacy user interface (“a user may record a UI automation script by using two open browsers, where each browser points to or displays a different legacy system. The user may perform an operation on the first legacy system that retrieves specific data, transfer (e.g., paste) the data to the second legacy system, (e.g., the system 20 as a parameter), and perform an operation on the second legacy system 20 with the new data” Paragraph 0051. Actions performed on the legacy system include connecting to a second legacy system in order to execute a more complex operation.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the use of stored workflows to present and communicate with a text-based legacy application taught by Hariharan in view of Fernandez by connecting to a second legacy interface in order to perform actions that cannot be performed on a first legacy system alone as taught by Kidron. Since Kidron is also directed to interaction with legacy system using automated workflows, the combination would yield predictable results. Furthermore, as taught by Kidron 

Regarding Claim 10, Hariharan in view of Fernandez and Kidron further teaches wherein the second legacy user interface is a second instance of the legacy user interface (Kidron, Paragraph 0051. A user can perform actions using two browser instances of legacy applications. In view of Hariharan, which teaches launching particular instances of a legacy user interface (Paragraph 0043), it would have been obvious for the second legacy user interface to correspond to a second instance of the same legacy user interface.)

Claims 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan (US 2007/0094372 A1) in view of Fernandez (US 2013/0117728 A1) and further in view of Nikara (US 2011/0320944 A1).

Regarding Claim 11, Hariharan in view of Fernandez teaches all the limitations of claim 1, on which claim 11 depends.
Hariharan in view of Fernandez does not teach wherein to perform the one or more actions, the one or more processors are configured to: obtain additional information to augment information received in the text-based message; and present the additional information to an operator.
Nikara, which is directed to generating an integrated user interface, teaches wherein to perform the one or more actions, the one or more processors are configured to: obtain additional information to augment information received in the text-based message; and present the additional information to an operator (“The remote processing client 612 may be configured to send the obtained data or a reduced representation thereof to the server apparatus 604… The remote processing application 616 may process the received data and generate a user interface overlay… The integrated visual application user interface may be provided to the graphics hardware 630, which may display the integrated visual application user interface on the display 632. It will be appreciated that the composition manager 628 may be configured to combine user interface aspects in addition to or in alternative to visual user interface aspects” Paragraphs 0072-73. See Figure 6: information from a server hosting a remote processing application is combined with information from a client apparatus to produce a composite interface.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the use of stored workflows to present and communicate with a text-based legacy application taught by Hariharan in view of Fernandez by incorporating the method of combining user interface elements from separate applications to generate a composite interface, as taught by Nikara. Since both references are directed to communication between separate applications, the combination would yield predictable results. Furthermore, as suggested by Nikara (Paragraphs 0003-0004), such an implementation would enable presentation and processing of more complex user interfaces on mobile devices.

Regarding Claim 12, Hariharan in view of Fernandez and Nikara further teaches wherein the additional information includes one or more of an image of an item, a map to a destination, or directions to the destination (Nikara, “the viewfinder client application may have a captured image. The interface composition circuitry 118 may preprocess the captured image to generate a reduced size lower resolution representation of the captured image… At reference 718, the remote processing circuitry 128 may generate a user interface overlay indicating the results of the face recognition processing on the image. The user interface overlay may be sent to the client apparatus 702, as illustrated by reference 720. The interface composition circuitry 118 may obtain the generated user interface overlay and combine the user interface overlay with user interface information comprising the original captured image provided by the viewfinder application.” Paragraph 0076-0078. A user interface is augmented with image information and object detection information. Also see Paragraph 0070 and Figure 6, which shows a map application.)

Regarding Claim 17, Hariharan in view of Fernandez teaches all the limitations of claim 13, on which claim 17 depends.
Hariharan in view of Fernandez does not teach wherein performing the one or more actions comprises: obtaining additional information to augment information received in the text-based message; and presenting the additional information to an operator; wherein the additional information includes one or more of an image of an item, a map to a destination, or directions to the destination.
Nikara, which is directed to generating an integrated user interface, teaches wherein performing the one or more actions comprises: obtaining additional information to augment information received in the text-based message; and presenting the additional information to an operator; (“The remote processing client 612 may be configured to send the obtained data or a reduced representation thereof to the server apparatus 604… The remote processing application 616 may process the received data and generate a user interface overlay… The integrated visual application user interface may be provided to the graphics hardware 630, which may display the integrated visual application user interface on the display 632. It will be appreciated that the composition manager 628 may be configured to combine user interface aspects in addition to or in alternative to visual user interface aspects” Paragraphs 0072-73. See Figure 6: information from a server hosting a remote processing application is combined with information from a client apparatus to produce a composite interface.)
wherein the additional information includes one or more of an image of an item, a map to a destination, or directions to the destination (“the viewfinder client application may have a captured image. The interface composition circuitry 118 may preprocess the captured image to generate a reduced size lower resolution representation of the captured image… At reference 718, the remote processing circuitry 128 may generate a user interface overlay indicating the results of the face recognition processing on the image. The user interface overlay may be sent to the client apparatus 702, as illustrated by reference 720. The interface composition circuitry 118 may obtain the generated user interface overlay and combine the user interface overlay with user interface information comprising the original captured image provided by the viewfinder 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the use of stored workflows to present and communicate with a text-based legacy application taught by Hariharan in view of Fernandez by incorporating the method of combining user interface elements from separate applications to generate a composite interface, as taught by Nikara. Since both references are directed to communication between separate applications, the combination would yield predictable results. Furthermore, as suggested by Nikara (Paragraphs 0003-0004), such an implementation would enable presentation and processing of more complex user interfaces on mobile devices.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Winter (US 7,461,385 B2) teaches using a wrapper to access a legacy user interface. (Fig. 6-8)
Yaffe (US 2012/0185829 A1) teaches a method of debugging a program running on a legacy user interface, the interface being a text-based legacy user interface. (¶ 2)
Hill (US 2018/0032490 A1) teaches interaction with a text-based legacy user interface using a terminal application. (¶ 40, 48, Fig. 5)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173